STEPHEN D. HANS & ASSOCIATES, P.C.

30-30 Northern Boulevard, Suite 401

Long Island City, New York 1 1 1 0 1

Tel: 718.275,6700

Fax: 718.275.6704

Attorneys for the Defendants




UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF NEW YORK

                                                    ---X

JARMIRIAN BA TISA RODRIGUEZ, SAIL YN PENA

JORDANNIS COSME BARISTA, OLGA JAIME,

ORLANDO RODRIGUEZ and RAMON LUIS SOTO,

individually and on behalf of others similarly situated,

                                                           Case No.: 21-cv-03110(BMC)

                                       Plaintiff,

               -against-

                                                           ANSWER

ELECTRONIC DEALS, INC, S & V TRADING OF

NY,LTD., VOVOYA, INC. and GUY I ESSES a/kla

JOEY G. ESSES a/k/a GUY ASSIS,



                                       Defendants.

-----------------------X

The defendants ELECTRONIC DEALS, INC.,S & V TRADING OF NY, LTD., VOVOYA,



INC. and GUY J ESSES a/k/a JOEY G. ESSES a/k/a GUY ASSIS, (hereinafter referred to,



collectively, as the "Defendants"), by and through their attorneys, STEPHEN D. HANS AND



ASSOCIATES, P.C., as and for their Answer to the complaint dated and filed on June 2, 2021



(hereinafter the "Complaint") by the plaintiff JARMIRIAN BATISA RODRIGUEZ, SAILYN



PENAORDANNIS COSME BARISTA, OLGA JAIME, ORLANDO RODRIGUEZ and



RAMON LUIS SOTO (hereinafter referred to as the "Plaintiff), respond as follows:
                            AS AND FOR AN ANSWER TO PLAINTIFF'S

               ALLEGATIONS REGARDING "JURISDICTION AND VENUE"




1.       With respect to the allegations contained in Paragraph 1 of the Complaint, the Defendants



deny having knowledge or information sufficient to form a belief as to the truth or falsity of the



allegations contained in such Paragraph and the Defendants state that such allegations consist of



statements and/or conclusions of law and/or statements calling for a legal conclusion, to which no



responsive pleading is required.



               a.   With respect to the allegations contained in Paragraph 1 a of the Complaint, the



                    Defendants deny having knowledge or information sufficient to form a belief as to



                    the   truth   or    falsity   of the   allegations   contained    in    such   Paragraph   and   the



                    Defendants state that such allegations consist of statements and/or conclusions of



                    law and/or         statements   calling for     a legal   conclusion,   to   which no   responsive



                    pleading is required.



              b.    With respect to the allegations contained in Paragraph 1 b of the Complaint, the



                    Defendants deny having knowledge or information sufficient to form a belief as to



                    the   truth   or    falsity   of the   allegations   contained    in    such   Paragraph   and   the



                    Defendants state that such allegations consist of statements and/or conclusions of



                    law and/or     statements       calling   for   a legal   conclusion, to     which no   responsive



                    pleading is required.



              c.    With respect to the allegations contained in Paragraph le of the Complaint, the



                    Defendants deny having knowledge or information sufficient to form a belief as to



                    the   truth   or    falsity   of the   allegations   contained    in    such   Paragraph   and   the



                    Defendants state that such allegations consist of statements and/or conclusions of




                                                           - 2­
               law   and/or   statements         calling   for   a legal   conclusion,   to   which   no   responsive



               pleading is required.



          d.   With respect to the allegations contained in Paragraph Id of the Complaint, the



               Defendants deny having knowledge or information sufficient to form a belief as to



               the   truth   or   falsity   of the      allegations   contained    in    such   Paragraph    and   the



               Defendants state that such allegations consist of statements and/or conclusions of



               law   and/or   statements         calling   for   a legal   conclusion,   to   which   no   responsive



               pleading is required.



          e.   With respect to the allegations contained in Paragraph 1 e of the Complaint, the



               Defendants deny having knowledge or information sufficient to form a belief as to



               the   truth   or   falsity   of    the   allegations   contained    in    such   Paragraph    and   the



               Defendants state that such allegations consist of statements and/or conclusions of



               law   and/or   statements         calling   for   a legal   conclusion,   to   which no     responsive



               pleading is required.



          f.   With respect to the allegations contained in Paragraph                    1 f of the Complaint, the



               Defendants deny having knowledge or information sufficient to form a belief as to



               the   truth   or   falsity   of    the   allegations   contained    in    such   Paragraph    and   the



               Defendants state that such allegations consist of statements and/or conclusions of



               law   and/or   statements         calling   for   a legal   conclusion,   to   which no     responsive



               pleading is required.



2.   With respect to the allegations contained in Paragraph 2 of the Complaint, the Defendants



     deny all of the allegations contained in such Paragraph.



3.   With respect to the allegations contained in Paragraph 3 of the Complaint, the Defendants



     deny all of the allegations contained in such Paragraph.




                                                        - 3 ­
4.   With respect to the allegations contained in Paragraph 4 of the Complaint, the Defendants



     deny having knowledge or information sufficient to form a belief as to the truth or falsity of



     the allegations contained in such Paragraph.



5.   With respect to the allegations contained in Paragraph 5 of the Complaint, the Defendants



     deny having knowledge or information sufficient to form a belief as to the truth or falsity of



     the allegations contained in such Paragraph.



6.   With respect to the allegations contained in Paragraph 6 of the Complaint, the Defendants



     deny having knowledge or information sufficient to form a belief as to the truth or falsity of



     the allegations contained in such Paragraph.



                     AS AND FOR AN ANSWER TO PLAINTIFF'S

           ALLEGATIONS REGARDING "JURISDICTION AND VENUE"



7.   With respect to the allegations contained in Paragraph 7 of the Complaint, the Defendants



     state that such allegations consist of statements and/or conclusions oflaw and/or statements



     calling for a legal conclusion, to which no responsive pleading is required.



8.   With respect to the allegations contained in Paragraph 8 of the Complaint, the Defendants



     state that such allegations consist of statements and/or conclusions oflaw and/or statements



     calling for a legal conclusion, to which no responsive pleading is required.



9.   With respect to the allegations contained in Paragraph 9 of the Complaint, the Defendants



     state that such allegations consist of statements and/or conclusions oflaw and/or statements



     calling for a legal conclusion, to which no responsive pleading is required.




                                            - 4 ­
                       AS AND FOR AN ANSWER TO PLAINTIFF'S

                     ALLEGATIONS REGARDING THE PARTIES"




10.   With respect to the allegations contained in Paragraph 1 0 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



11.   With respect to the allegations contained in Paragraph 1 1 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



12.   With respect to the allegations contained in Paragraph 12 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



13.   With respect to the allegations contained in Paragraph 13 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



14.   With respect to the allegations contained in Paragraph 14 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



15.   With respect to the allegations contained in Paragraph 15 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions of law and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



16.   With respect to the allegations contained in Paragraph 16 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.




                                             - 5 ­
17.   With respect to the allegations contained in Paragraph 17 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



18.   With respect to the allegations contained in Paragraph 1 8 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



19.   With respect to the allegations contained in Paragraph 1 9 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



20.   With respect to the allegations contained in Paragraph 20 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



21.   With respect to the allegations contained in Paragraph 21 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



22.   With respect to the allegations contained in Paragraph 22 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



23.   With respect to the allegations contained in Paragraph 23 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



24.   With respect to the allegations contained in Paragraph 24 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



25.   With respect to the allegations contained in Paragraph 25 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.




                                             - 6 ­
26.   With respect to the allegations contained in Paragraph 26 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



27.   With respect to the allegations contained in Paragraph 27 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions of law and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



28.   With respect to the allegations contained in Paragraph 28 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



29.   With respect to the allegations contained in Paragraph 29 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions of law and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



30.   With respect to the allegations contained in Paragraph 30 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



31.   With respect to the allegations contained in Paragraph 3 1 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



32.   With respect to the allegations contained in Paragraph 32 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



33.   With respect to the allegations contained in Paragraph 33 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



34.   With respect to the allegations contained in Paragraph 34 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.




                                              - 7 -
35.   With respect to the allegations contained in Paragraph 35 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



36.   With respect to the allegations contained in Paragraph 36 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



37.   With respect to the allegations contained in Paragraph 37 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



38.   With respect to the allegations contained in Paragraph 38 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



39.   With respect to the allegations contained in Paragraph 39 of the Complaint, the Defendants



      admit all of the ailegations contained in such Paragraph.



40.   With respect to the allegations contained in Paragraph 40 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



41.   With respect to the allegations contained in Paragraph 41 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



42.   With respect to the allegations contained in Paragraph 42 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



43.   With respect to the allegations contained in Paragraph 43 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



44.   With respect to the allegations contained in Paragraph 44 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



45.   With respect to the allegations contained in Paragraph 37 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.




                                             - 8 ­
46.   With respect to the allegations contained in Paragraph 37 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



47.   With respect to the allegations contained in Paragraph 3 7 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph,



48.   With respect to the allegations contained in Paragraph 48 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions of law and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



49.   With respect to the allegations contained in Paragraph 49 of the Complaint, the Defendants



      admit all of the allegations contained in such Paragraph.



50.   With respect to the allegations contained in Paragraph 50 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions of law and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



51.   With respect to the allegations contained in Paragraph 5 1 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



                      AS AND FOR AN ANSWER TO PLAINTIFF'S

              ALLEGATIONS REGARDING "COLLECTIVE ACTION"



52.   With respect to the allegations contained in Paragraph 52 of the Complaint, the Defendants


      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



53.   With respect to the allegations contained in Paragraph 53 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required and With respect



      to the allegations contained in Paragraph 53 of the Complaint, the Defendants deny having




                                             - 9 ­
      knowledge   or   information   sufficient to   form   a belief as   to   the   truth   or   falsity   of the



      allegations contained in such Paragraph.



54.   With respect to the allegations contained in Paragraph 54 of the Complaint, he Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



55.   With respect to the allegations contained in Paragraph 55 of the Complaint, he Defendants



      state that such allegations consist of statements and/or conclusions of law and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



                       AS AND FOR AN ANSWER TO PLAINTIFF'S

               ALLEGATIONS REGARDING "COLLECTIVE ACTION"




56.   With respect to the allegations contained in Paragraph 56 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



57.   With respect to the allegations contained in Paragraph 57 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



58.   With respect to the allegations contained in Paragraph 58 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



59.   With respect to the allegations contained in Paragraph 59 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



60.   With respect to the allegations contained in Paragraph 58 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.




                                              - 10­
               a)   With respect to the allegations contained in Paragraph 60a of the Complaint,



                    the Defendants deny having knowledge or information sufficient to form a



                    belief as to the truth or falsity of the allegations contained in such Paragraph.



               b)   With respect to the allegations contained in Paragraph 60b of the Complaint,



                    the Defendants deny having knowledge or information sufficient to form a



                    belief as to the truth or falsity of the allegations contained in such Paragraph.



               c)   With respect to the allegations contained in Paragraph 60c of the Complaint,



                    the Defendants deny having knowledge or information sufficient to form a



                    belief as to the truth or falsity of the allegations contained in such Paragraph.



               d)   With respect to the allegations contained in Paragraph 60d of the Complaint,



                    the Defendants deny having knowledge or information sufficient to form a



                    belief as to the truth or falsity of the allegations contained in such Paragraph.



               e)   With respect to the allegations contained in Paragraph 60e of the Complaint,



                    the Defendants deny having knowledge or information sufficient to form a



                    belief as to the truth or falsity of the allegations contained in such Paragraph.



61.   With respect to the allegations contained in Paragraph 6 i of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



62.   With respect to the allegations contained in Paragraph 62 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



63.   With respect to the allegations contained in Paragraph 63 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.




                                              - 1 1 ­
64.   With respect to the allegations contained in Paragraph 64 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required and With respect



      to the allegations contained in Paragraph 64 of the Complaint, the Defendants deny having



      knowledge   or   information   sufficient    to   form   a belief as to   the   truth   or   falsity   of the



      allegations contained in such Paragraph.



65.   With respect to the allegations contained in Paragraph 65 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



66.   With respect to the allegations contained in Paragraph 65 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



67.   With respect to the allegations contained in Paragraph 67 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



68.   With respect to the allegations contained in Paragraph 68 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to t
                                                                             h e truth or falsity of



      the allegations contained in such Paragraph.



69.   With respect to the allegations contained in Paragraph 69 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



70.   With respect to the allegations contained in Paragraph 70 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.




                                                  - 12­
71.   With respect to the allegations contained in Paragraph 71 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



72.   With respect to the allegations contained in Paragraph 72 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



73.   With respect to the allegations contained in Paragraph 73 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



74.   With respect to the allegations contained in Paragraph 74 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



75.   With respect to the allegations contained in Paragraph 75 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions of law and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



76.   With respect to the allegations contained in Paragraph 76 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



77.   With respect to the allegations contained in Paragraph 77 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



78.   With respect to the allegations contained in Paragraph 78 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.




                                             - 13­
79.    With respect to the allegations contained in Paragraph 79 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



80.    With respect to the allegations contained in Paragraph 80 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



8 1.   With respect to the allegations contained in Paragraph 8 1 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



82.    With respect to the allegations contained in Paragraph 82 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions oflaw and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



83.    With respect to the allegations contained in Paragraph 83 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



84.    With respect to the allegations contained in Paragraph 84 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



85.    With respect to the allegations contained in Paragraph 85 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions oflaw and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



86.    With respect to the allegations contained in Paragraph 86 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions oflaw and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.




                                              - 14 -
87.   With respect to the allegations contained in Paragraph 87 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conciusions oflaw andior statements



      calling for a legal conclusion, to which no responsive pleading is required.



88.   With respect to the allegations contained in Paragraph 88 of the Complaint, the Defendants



      state that such allegations consist of statements and/or conclusions oflaw and/or statements



      calling for a legal conclusion, to which no responsive pleading is required.



                      AS AND FOR AN ANSWER TO PLAINTIFF'S

           ALLEGATIONS REGARDING "WILLFULNESS ALLEGATIONS"



89.   With respect to the allegations contained in Paragraph 89 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



90.   With respect to the allegations contained in Paragraph 90 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



                      AS AND FOR AN ANSWER TO PLAINTIFF'S

             ALLEGATIONS REGARDING "FACTUAL ALLEGATIONS"



91.   With respect to the allegations contained in Paragraph 91 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



92.   Wi
       t h respect to the allegations contained in Paragraph 92 of the Complaint, the Defendants



      deny having knowledge or information sufficient to form a belief as to the truth or falsity of



      the allegations contained in such Paragraph.



93.   With respect to the allegations contained in Paragraph 93 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.



94.   With respect to the allegations contained in Paragraph 94 of the Complaint, the Defendants



      deny all of the allegations contained in such Paragraph.




                                             - 15­
95.      With respect to the allegations contained in Paragraph 95 of the Complaint, the Defendants



         deny all of the allegations contained in such Paragraph.



96.      With respect to the allegations contained in Paragraph 96 of the Complaint, the Defendants



         deny all of the allegations contained in such Paragraph.



97.      With respect to the allegations contained in Paragraph 97 of the Complaint, the Defendants



         deny all of the allegations contained in such Paragraph.



98.      With respect to the allegations contained in Paragraph 98 of the Complaint, the Defendants



         deny all of the allegations contained in such Paragraph.



99.      With respect to the allegations contained in Paragraph 99 of the Complaint, the Defendants



         deny all of the allegations contained in such Paragraph.



I 00.    With respect to the allegations contained in Paragraph 100 of the Complaint, the Defendants



         deny having knowledge or information sufficient to form a belief as to the truth or falsity of



         the allegations contained in such Paragraph.



IO I .   With respect to the allegations contained in Paragraph IO I of the Complaint, the Defendants



         admit all of the allegations contained in such Paragraph.



I 02.    With respect to the allegations contained in Paragraph 102 of the Complaint, the Defendants



         deny having knowledge or information sufficient to form a belief as to the truth or falsity of



         the allegations contained in such Paragraph.



I 03.    With respect to the allegations contained in Paragraph I 03 of the Complaint, the Defendants



         deny having knowledge or information sufficient to form a belief as to the truth or falsity of



         the allegations contained in such Paragraph.



104.     With respect to the allegations contained in Paragraph I 04 of the Complaint, the Defendants



         deny all of the allegations contained in such Paragraph.




                                                - 16­
I 05.   With respect to the allegations contained in Paragraph I 05 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.



I 06.   With respect to the allegations contained in Paragraph 106 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.



                 a)   With respect to the allegations contained in Paragraph 106a of the Complaint,



                      the Defendants deny having knowledge or information sufficient to form a



                      belief as to the truth or falsity of the allegations contained in such Paragraph.



                 b)   With respect to the allegations contained in Paragraph I 06b of the Complaint,



                      the Defendants deny having knowledge or information sufficient to form a



                      belief as to the truth or falsity of the allegations contained in such Paragraph.



                 c)   With respect to the allegations contained in Paragraph 106c of the Complaint,



                      the Defendants deny having knowledge or information sufficient to form a



                      belief as to the truth or falsity of the allegations contained in such Paragraph.



                 d)   With respect to the allegations contained in Paragraph 106d of the Complaint,



                      the Defendants deny having knowledge or information sufficient to form a



                      belief as to the truth or falsity of the allegations contained in such Paragraph.



                 e)   With respect to the allegations contained in Paragraph I 06e of the Complaint,



                      the Defendants deny having knowledge or information sufficient to form a



                      belief as to the truth or falsity of the allegations contained in such Paragraph.



107.    With respect to the allegations contained in Paragraph 107 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.




                                                - 17­
108.   With respect to the allegations contained in Paragraph 108 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



109.   With respect to the allegations contained in Paragraph 109 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



                a)   With respect to the allegations contained in Paragraph 109a of the Complaint,



                     the Defendants deny having knowledge or information sufficient to form a



                     belief as to the truth or falsity of the allegations contained in such Paragraph.



                b)   With respect to the allegations contained in Paragraph 109b of the Complaint,



                     the Defendants deny having knowledge or information sufficient to form a



                     belief as to the truth or falsity of the allegations contained in such Paragraph.



                c)   With respect to the allegations contained in Paragraph I 09c of the Complaint,



                     the Defendants deny having knowledge or information sufficient to form a



                     belief as to the truth or falsity of the allegations contained in such Paragraph.



                d)   With respect to the allegations contained in Paragraph 109d of the Complaint,



                     the Defendants deny having knowledge or information sufficient to form a



                     belief as to the truth or falsity of the allegations contained in such Paragraph.



110.   With respect to the allegations contained in Paragraph 1 1 0 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



111.   With respect to the allegations contained in Paragraph 1 1 1 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                               - 18­
112.   With respect to the allegations contained in Paragraph 1 1 2 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



113.   With respect to the allegations contained in Paragraph 1 1 3 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



114.   With respect to the allegations contained in Paragraph 1 1 4 of the Complaint, the Defendants



       admit all of the allegations contained in such Paragraph.



115.   With respect to the allegations contained in Paragraph 1 1 5 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



116.   With respect to the allegations contained in Paragraph 1 1 6 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



117.   With respect to the allegations contained in Paragraph 1 1 7 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



118.   With respect to the allegations contained in Paragraph 1 1 8 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



119.   With respect to the allegations contained in Paragraph 1 1 9 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              - 19­
120.   With respect to the allegations contained in Paragraph 120 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



121.   With respect to the allegations contained in Paragraph 121 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



122.   With respect to the allegations contained in Paragraph 122 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



123.   With respect to the allegations contained in Paragraph 123 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



124.   With respect to the allegations contained in Paragraph 124 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



125.   With respect to the allegations contained in Paragraph 125 of the Complaint, the Defendants



       admit all of the allegations contained in such Paragraph.



126.   With respect to the allegations contained in Paragraph 126 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



127.   With respect to the allegations contained in Paragraph 127 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              - 20­
128.   With respect to the allegations contained in Paragraph 128 of the Complaint, the Defendants



       admit all of the allegations contained in such Paragraph.



129.   With respect to the allegations contained in Paragraph 129 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



130.   With respect to the allegations contained in Paragraph 130 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



131.   With respect to the allegations contained in Paragraph 1 3 1 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



132.   With respect to the allegations contained in Paragraph 132 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



133.   With respect to the allegations contained in Paragraph 133 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



134.   With respect to the allegations contained in Paragraph 134 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



135.   With respect to the allegations contained in Paragraph 1 3 5 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              - 2 1 ­
136.   With respect to the allegations contained in Paragraph 136 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



137.   With respect to the allegations contained in Paragraph 137 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



138.   With respect to the allegations contained in Paragraph 138 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



139.   With respect to the allegations contained in Paragraph 139 of the Complaint, the Defendants



       deny having knowledge or inf:nation sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



140.   With respect to the allegations contained in Paragraph 140 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



141.   With respect to the allegations contained in Paragraph i 4i of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



142.   With respect to the allegations contained in Paragraph 142 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



143.   With respect to the allegations contained in Paragraph 143 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              - 22­
144.   With respect to the allegations contained in Paragraph 144 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



145.   With respect to the a!!egations contained in Paragraph 145 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



146.   With respect to the allegations contained in Paragraph 146 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



147.   With respect to the allegations contained in Paragraph 147 of the Complaint, the Defendants



       admit all of the allegations contained in such Paragraph.



148.   With respect to the allegations contained in Paragraph 148 of the Complaint, the Dcfcndants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



149.   With respect to the allegations contained in Paragraph 149 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



150.   With respect to the allegations contained in Paragraph 1 5 0 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



151.   With respect to the allegations contained in Paragraph 1 5 1 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              - 23­
152.   With respect to the allegations contained in Paragraph 152 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



153.   With respect to the allegations contained in Paragraph 1 5 3 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



154.   With respect to the allegations contained in Paragraph 154 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



155.   With respect to the allegations contained in Paragraph 1 5 5 of the Complaint, the Defendants



       deny having knowiedge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



156.   With respect to the allegations contained in Paragraph 15 6 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



157.   With respect to the allegations contained in Paragraph 1 5 7 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



158.   With respect to the allegations contained in Paragraph 1 5 8 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



159.   With respect to the allegations contained in Paragraph 15 9 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              - 24­
160.   With respect to the allegations contained in Paragraph 160 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions oflaw and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



161.   With respect to the allegations contained in Paragraph 1 6 1 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



162.   With respect to the allegations contained in Paragraph 162 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



163.   With respect to the allegations contained in Paragraph 163 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



164.   With respect to the allegations contained in Paragraph 164 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



165.   With respect to the allegations contained in Paragraph 165 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



166.   With respect to the allegations contained in Paragraph 166 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



167.   With respect to the allegations contained in Paragraph 167 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              -25­
168.   With respect to the allegations contained in Paragraph 168 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



169.   With respect to the allegations contained in Paragraph 169 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



170.   With respect to the allegations contained in Paragraph 170 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



171.   With respect to t
                       h e allegations contained in Paragraph I 71 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



172.   With respect to the allegations contained in Paragraph 172 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



173.   With respect to the allegations contained in Paragraph l 73 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



174.   With respect to the allegations contained in Paragraph 174 of the Complaint, the Defendants



       admit all of the allegations contained in such Paragraph.



175.   With respect to the allegations contained in Paragraph 175 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              - 26­
176.    With respect to the allegations contained in Paragraph 176 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.



177.    With respect to the allegations contained in Paragraph 177 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.



178.    With respect to the allegations contained in Paragraph 178 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.



I 79.   With respect to the allegations contained in Paragraph 179 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.



180.    With respect to the allegations contained in Paragraph 180 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.



181.    With respect to the allegations contained in Paragraph 1 8 1 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.



182.    With respect to the allegations contained in Paragraph 182 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.



183.    With respect to the allegations contained in Paragraph 183 of the Complaint, the Defendants



        deny having knowledge or information sufficient to form a belief as to the truth or falsity of



        the allegations contained in such Paragraph.




                                               - 27­
184.   With respect to the allegations contained in Paragraph 184 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



185.   With respect to the allegations contained in Paragraph 185 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



186.   With respect to the allegations contained in Paragraph 186 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



187.   With respect to the allegations contained in Paragraph 187 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



188.   With respect to the allegations contained in Paragraph 1 8 8 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



189,   With respect to the allegations contained in Paragraph 189 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



190.   With respect to the allegations contained in Paragraph 190 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



191.   With respect to the allegations contained in Paragraph 1 9 1 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              - 28­
192.   With respect to the allegations contained in Paragraph 192 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



193.   With respect to the allegations contained in Paragraph 193 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



194.   With respect to the allegations contained in Paragraph 194 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



195.   With respect to the allegations contained in Paragraph 195 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



196.   With respect to the allegations contained in Paragraph 196 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



197.   With respect to the allegations contained in Paragraph 197 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions oflaw and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



198.   With respect to the allegations contained in Paragraph 198 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



199.   With respect to the allegations contained in Paragraph 199 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              - 29­
200.     With respect to the allegations contained in Paragraph 200 of the Complaint, the Defendants



         deny having knowledge or information sufficient to form a belief as to the truth or falsity of



         the allegations contained in such Paragraph.



20 I .   With respect to the allegations contained in Paragraph 201 of the Complaint, the Defendants



         deny having knowledge or information sufficient to form a belief as to the truth or falsity of



         the allegations contained in such Paragraph.



202.     With respect to the allegations contained in Paragraph 202 of the Complaint, the Defendants



         deny having knowledge or information sufficient to form a belief as to the truth or falsity of



         the allegations contained in such Paragraph.



203.     With respect to the allegations contained in Paragraph 203 of the Complaint, the Defendants



         deny having knowledge or information sufficient to form a belief as to the truth or falsity of



         the allegations contained in such Paragraph.



204.     With respect to the allegations contained in Paragraph 204 of the Complaint, the Defendants



         deny having knowledge or information sufficient to form a belief as to the truth or falsity of



         the allegations contained in such Paragraph.



205.     With respect to the allegations contained in Paragraph 205 of the Complaint, the Defendants



         deny having knowledge or information sufficient to form a belief as to the truth or falsity of



         the allegations contained in such Paragraph.




                                                - 30­
                               AS AND FOR AN ANSWER TO

                       PLAINTIFF'S "FIRST CLAIM FOR RELIEF"

                                      (Overtime Violation)




206.   The Defendants repeats and reasserts each and every one of the responses contained in the



       preceding paragraphs hereof with the same force and effects as though fully set forth herein.



207.   With respect to the allegations contained in Paragraph 207 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



208.   With respect to the allegations contained in Paragraph 208 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions of law and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



209.   With respect to the allegations contained in Paragraph 209 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions of law and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



210.   With respect to the allegations contained in Paragraph 2 1 0 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions of law and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



211.   With respect to the allegations contained in Paragraph 2 1 1 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions of law and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



212.   With respect to the allegations contained in Paragraph 2 1 2 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.




                                              - 3 1 ­
213.   With respect to the allegations contained in Paragraph 213 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a beiief as to the truth or faisity of



       the allegations contained in such Paragraph.



214.   With respect to the allegations contained in Paragraph 214 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



215.   With respect to the allegations contained in Paragraph 2 1 5 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



216.   With respect to the allegations contained in Paragraph 2 1 6 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



217.   With respect to the allegations contained in Paragraph 2 1 7 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



218.   With respect to the allegations contained in Paragraph 2 1 8 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



219.   With respect to the allegations contained in Paragraph 2 1 9 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



                               AS AND FOR AN ANSWER TO

                      PLAINTIFF'S "SECOND CLAIM FOR RELIEF"

                                  (Unpaid Overtime Violation)



220.        The Defendants repeats and reasserts each and every one of the responses contained



       in the preceding paragraphs hereof with the same force and effects as though fully set forth



       herein.



221.   With respect to the allegations contained in Paragraph 221 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.




                                             - 32­
222.   With respect to the allegations contained in Paragraph 222 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions of law and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



223.   With respect to the allegations contained in Paragraph 223 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions oflaw and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



224.   With respect to the allegations contained in Paragraph 224 of the Complaint, the Defendants



       deny having knowledge or information sufficient to form a belief as to the truth or falsity of



       the allegations contained in such Paragraph.



225.   With respect to the allegations contained in Paragraph 225 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



226.   With respect to the allegations contained in Paragraph 226 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



227.   With respect to the allegations contained in Paragraph 227 of the Complaint, the Defendants



       state that such allegations consist of statements and/or conclusions of law and/or statements



       calling for a legal conclusion, to which no responsive pleading is required.



228.   With respect to the allegations contained in Paragraph 228 of the Complainl, the Defendants



       deny all of the allegations contained in such Paragraph.



229.   With respect to the allegations contained in Paragraph 229 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.



230.   With respect to the allegations contained in Paragraph 230 of the Complaint, the Defendants



       deny all of the allegations contained in such Paragraph.




                                             - 33­
                                 AS AND FOR AN ANSWER TO

                        PLAINTIFFS THIRD CLAIM FOR RELIEF

                                    (Unpaid Straight Violation)



231.    The Defendants repeats and reasserts each and every one of the responses contained in the



        preceding paragraphs hereof with the same force and effects as though fully set forth



        herein.



232.    With respect to the allegations contained in Paragraph 232 of the Complaint, the



        Defendants deny having knowledge or information sufficient to form a belief as to the



        truth or falsity of the allegations contained in such Paragraph.



233.    With respect to the allegations contained in Paragraph 233 of the Complaint, the



        Defendants deny all of the allegations contained in such Paragraph.



234.    With respect to the allegations contained in Paragraph 234 of the Complaint, the



        Defendants deny all of the allegations contained in such Paragraph.



235.    With respect to the allegations contained in Paragraph 235 of the Complaint, the



        Defendants state that such allegations consist of statements and/or conclusions of law



        and/or statements calling for a legal conclusion, to which no responsive pleading is



        required.



236.    With respect to the allegations contained in Paragraph 236 of the Complaint, the



        Defendants deny all of the allegations contained in such Paragraph.



23 7.   With respect to the allegations contained in Paragraph 23 7 of the Complaint, the



        Defendants deny all of the allegations contained in such Paragraph.



238.    With respect to the allegations contained in Paragraph 238 of the Complaint, the



        Defendants state that such allegations consist of statements and/or conclusions oflaw



        and/or statements calling for a legal conclusion, to which no responsive pleading is



        required.




                                               - 34­
                                 AS AND FOR AN ANSWER TO

                      PLAINTIFFS FOURTH CLAIM FOR RELIEF

                                         (Spread of Hours)



239.   The Defendants repeats and reasserts each and every one of the responses contained in the



       preceding paragraphs hereof with the same force and effects as though fully set forth



       herein.



240.   With respect to the allegations contained in Paragraph 240 of the Complaint, the



       Defendants deny having knowledge or information sufficient to form a belief as to the



       truth or falsity of the allegations contained in such Paragraph.



241.   With respect to the allegations contained in Paragraph 241 of the Complaint, the



       Defendants deny having knowledge or information sufficient to form a belief as to the



       truth or falsity of the allegations contained in such Paragraph.



242.   With respect to the allegations contained in Paragraph 242 of the Complaint, the



       Defendants deny having knowledge or information sufficient to form a belief as to the



       truth or falsity of the allegations contained in such Paragraph.



243.   With respect to the allegations contained in Paragraph 243 of the Complaint, the



       Defendants deny all of the allegations contained in such Paragraph.



244.   With respect to the allegations contained in Paragraph 244 of the Complaint, the



       Defendants deny having knowledge or information sufficient to form a belief as to the



       truth or falsity of the allegations contained in such Paragraph.



                                AS AND FOR AN ANSWER TO

                       PLAINTIFF'S "FIFTH CLAIM FOR RELIEF"

                                        (Spread of Hours)



245.   The Defendants repeats and reasserts each and every one of the responses contained in the



       preceding paragraphs hereof with the same force and effects as though fully set forth



       herein.




                                              -35­
246.   With respect to the allegations contained in Paragraph 246 of the Complaint, the



       Defendants state that such allegations consist of statements and/or conciusions of law



       and/or statements calling for a legal conclusion, to which no responsive pleading is



       required.



247.   With respect to the allegations contained in Paragraph 247 of the Complaint, the



       Defendants state that such allegations consist of statements and/or conclusions of law



       and/or statements calling for a legal conclusion, to which no responsive pleading is



       required.



                                AS AND FOR AN ANSWER TO

                        PLAINTIFF'S "SIXTH CLAIM FOR RELIEF"

                                       (Wage Notice Claim)



248.   The Defendants repeats and reasserts each and every one of the responses contained in the



       preceding paragraphs hereof with the same force and effects as though fully set forth



       herein.



249.   With respect to the allegations contained in Paragraph 249 of the Complaint, the



       Defendants state that such allegations consist of statements and/or conclusions of law



       and/or statements calling for a legal conclusion, to which no responsive pleading is



       required.



250.   With respect to the allegations contained in Paragraph 250 of the Complaint, the



       Defendants deny having knowledge or information sufficient to form a belief as to the



       truth or falsity of the allegations contained in such Paragraph.




                                              - 36­
                                   AS AND FOR AN ANSWER TO

                         PLAINTIFFS SEVENTH CLAIM FOR RELIEF"

                                          (Delay Wages Claim)



  251.     The Defendants repeats and reasserts each and every one of the responses contained in the



           preceding paragraphs hereof with the same force and effects as though fully set forth



           herein.



  252.     With respect to the allegations contained in Paragraph 252 of the Complaint, the



           Defendants state that such allegations consist of statements and/or conclusions of law



           and/or statements calling for a legal conclusion, to which no responsive pleading is



          required.



  253.    With respect to the allegations contained in Paragraph 253 of the Complaint, the



          Defendants deny having knowledge or information sufficient to form a belief as to the



          truth or falsity of the allegations contained in such Paragraph.



  254.    With respect to the allegations contained in Paragraph 254 of the Complaint, the



          Defendants deny all of the allegations contained in such Paragraph.



  255.    With respect to the allegations contained in Paragraph 255 of the Complaint, the



          Defendants deny all of the allegations contained in such Paragraph.



  256.    With respecl lo the allegations contained in Paragraph 256 of the Complaint, the



          Defendants deny all of the allegations contained in such Paragraph.




                      RESPONSE TO PLAINTIFF'S PRAYER FOR RELIEF




         The Defendants,   upon information and belief,    deny all   statements made with respect to



Defendants and assert that the Plaintiff is not entitled to any of the relief from the Defendants as



sought in the Plaintiffs Prayer for Relief, including subparagraphs (a) through (r) thereof.




                                                 - 37­
                            AFFIRMATIVE AND OTHER DEFENSES



        The Defendants assert the following affirmative and other defenses without assuming any



burden of production or proof that they would not otherwise have.    The Defendants further assert that,



to the extent that the Plaintiffs' claims as alleged are vague or unclear, so as to render it difficult or



impossible to identify and assert every possible affirmative or other defense, the Defendants hereby



expressly reserve their rights to assert additional defenses should further proceedings in this action,



including the progress of any discovery, reveal that such additional defenses would be applicable and



appropriate.



             AS AND FOR A FIRST DEFENSE TO THE PLAINTIFFS' COMPLAINT



        The statements and allegations contained in the Plaintiffs'    Complaint may fail to state any



valid claim(s) upon which relief can be granted as a matter of fact and/or law, either on behalf of



some or all of the Plaintiffs or on behalf of those persons whom the Plaintiffs may purport to represent.



         AS AND FOR A SECOND DEFENSE TO THE PLAINTIFFS' COMPLAINT



       The causes of action alleged in the Complaint may be barred, in whole or in part, by applicable



statutes oflimitation for Fair Labor Standards Act and/or New York Labor Law claims.



             AS AND FOR A THIRD DEFENSE TO THE PLAINTIFFS' COMPLAINT



       The causes of action alleged in the Complaint may not be maintained as a collective action



under the Fair Labor Standards Act, 29 U.S.C. $ 2 1 6 , because the Plaintiffs, upon information and



belief, are not similarly situated to some or all of the persons whom they purport to represent and/or



the Plaintiffs may not otherwise be adequate representatives for those persons whom they purport to



represent.




                                                 - 38­
         AS AND FOR A FOURTH DEFENSE TO THE PLAINTIFFS' COMPLAINT



        Tnc statements         and   allegations      contained in the     Complaint fail to        meet the requirements



necessary to justify collective action certification or the issuance of collective action notice pursuant



to 2 9 U . . C . $ 2 1 6 with respect to some or all of the employees alleged by the Plaintiffs to be similarly




situated to them.



            AS AND FOR A FIFTH DEFENSE TO THE PLAINTIFFS' COMPLAINT



        Subject to proof through discovery, some or all of the claims asserted by the Plaintiffs and/or



the putative class or collective action members may be barred in whole or in part by the doctrines of



unclean hands,      estoppel, quasi-estoppel, equitable estoppel,                laches, waiver and/or other equitable




defenses.



            AS AND FOR A SIXTH DEFENSE TO THE PLAINTIFFS' COMPLAINT



        Some       or   all   of   the   Plaintiffs   may     lack    standing   to   be,   and   would   not   be,    adequate



representatives of the putative collective and/or class sought.



        AS AND FOR A SEVENTH DEFENSE TO THE PLAINTIFFS' COMPLAINT



        Some or all of the claims of the Plaintiffs' and/or the putative class or collective action opt­



ins or members, if any, may be barred in whole or in part to the extent that the work performed by



some   or   all   of such     individuals     may     fall   within   exemptions,     exclusions,   exceptions,       or   credits



provided for in Sections 3, 7 and/or 13 of the Fair Labor Standards Act, 29 U.S.C. §§ 203, 207 and



2 1 3 , including, but not limited to, the executive exemption, the administrative exemption, or any other



exemption set forth in the Fair Labor Standards Act and related regulations,                           or any combination



thereof, and any similar exemptions set forth in the New Yark Labor Law and related regulations.




                                                               - 39­
        AS AND FOR AN EIGHTH DEFENSE TO THE PLAINTIFFS' COMPLAINT



       The Defendants     state,   in the alternative if necessary, that their actions   or omissions with



respect to any of the Plaintiffs and/or putative class or collective action members were taken in good



faith, with reasonable belief that such conduct comported with the requirements of federal and state




law.



         AS AND FOR A NINTH DEFENSE TO THE PLAINTIFFS' COMPLAINT



       The Plaintiffs'   claims are barred or should be reduced, in whole or in part, by exclusions,



exceptions, credits, recoupments or offsets permissible under the Fair Labor Standards Act, the New



York Labor Law and related regulations.




         AS AND FOR A TENTH DEFENSE TO THE PLAINTIFFS' COMPLAINT



       The claims alleged by Plaintiffs on behalf of putative class or collective action members are



matters in which individual questions predominate and thus are not appropriate for collective or class



treatment.



       AS AND FOR A ELEVENTH DEFENSE TO THE PLAINTIFFS' COMPLAINT



       Plaintiffs' and/or the putative class members' claims pursuant to New York Labor Law $ 195



for alleged failure to provide required wage notices and/or wage statements are barred because the



Defendants made complete and timely payment of all wages due under the applicable provisions of



the New York Labor Law.



       AS AND FOR A TWELVTH DEFENSE TO THE PLAINTIFFS' COMPLAINT



       In the event that the Court certifies a class or collective action in this matter, to the extent



necessary the Defendants incorporate by reference and reallege all of their defenses to Plaintiffs'



individual claims in response to the claims of each class or collective action member.




             RESERVATION OF RIGHTS TO ASSERT ADDITIONAL DEFENSES




                                                   -40­
       The Defendants state that they currently have insufficient knowledge or information on which



to form a belief as to whether they may have additional, as yet unstated, defenses available.   As such,



the Defendants expressly reserve the right to assert additional defenses, and to seek to amend this



Answer to include any such additional defenses, in the event that discovery indicates that any such



additicnal defenses would be appropriate.



       WHEREFORE, the Defendants respectfully request that judgment be entered by this Court



dismissing any claims in the Plaintiff's Complaint that may be lacking in merit, with prejudice, and



grantir.g such further relief as may be just and proper.




Dated: Long Island City, New York

       July 13, 2021

                                                  STEPHEN D. HANS & ASSOCIATES, P.C.




                                                  By:                     ls/Stephen D. Hans

                                                        Stephen D. Hans (SH-0798)

                                                        30-30 Northern Boulevard, Suite 401

                                                        Long Island City, New York 1 1 1 0 1

                                                        Tel: 718.275.6700

                                                        Attorneys for the Defendants




                                                 - 4 1 ­
